Third District Court of Appeal
                               State of Florida

                          Opinion filed May 11, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1820
                     Lower Tribunal No. F98-19062A
                          ________________


                    Douglas Montgomery Lloyd,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ramiro C. Areces, Judge.

     Ana M. Davide, P.A., and Ana M. Davide, for appellant.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before LOGUE, HENDON and GORDO, JJ.

     PER CURIAM.
      Affirmed. We affirm the trial court’s denial of Appellant’s successive

and repetitive motion for post-conviction relief for the same reasons we had

previously affirmed his appeals of similar decisions. Lloyd v. Crosby, 917 So.

2d 988 (Fla. 3d DCA 2005). See also Lloyd v. McNeil, 08-21660-CIV, 2009

WL 2424576, at *5 (S.D. Fla. Aug. 5, 2009).




                                      2